Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-12 are currently pending in the present application.
Claim 1 is currently amended; claim 2 has been cancelled by the applicant; claims 3-4 are original; and claims 5-12 are new.
Response to Amendment
The amendment dated 05 July 2022 has been entered into the record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 May 2022 was considered by the examiner.
Response to Arguments
Regarding independent claim 1 as currently amended, applicant argues that the claim should not be rejected under 35 U.S.C. 112(a) because the claim limitation “a protective layer interposed between the thin film transistor and the metal lines so that an air gap is formed by the protective layer, the two adjacent metal lines and the part of the upper surface of the buffer member” is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Applicant states that because an air gap is recited in the embodiment depicted in Figure 15 of the present application, the presence of an air gap in the embodiment depicted in Figure 25 of the present application, and now recited in independent claim 1, can be inferred by a person of ordinary skill in the art. This argument is not persuasive.
Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP § 2163, IB). The standard for determining compliance with the written description requirement is determining whether the description clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (MPEP § 2163.02). The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed (MPEP § 2163.02). 
There is no express, implicit, or inherent disclosure in the present specification that discloses the instant claim limitation, and applicant does not even attempt to make that argument. Applicant argues only that the presence of the air layer can be “inferred.” 
Secondly, while paragraph 83 specifically discloses the presence of an air gap in the embodiment recited in Figure 15, the remainder of the specification is silent with respect to any presence of an air gap in Figure 25 of the present application. If the inventors intended for the display device recited in Figure 25 to include an air gap layer, applicant would have so specified in the written description. Instead, applicant chose only to recite the presence of an air gap in a single instance of the depicted polarizer film in Figure 15. The polarizer in the display device recited in Figure 25 does not necessarily include the same structure as the polarizer recited in Figure 15. 
Furthermore, in the display device art, a person of ordinary skill in the art cannot infer or assume the presence of air within any given layer or sub-layer within a display device. Light traveling through a display device takes an optical path that depends in part on the refractive index of every layer and sub-layer within the display device. An air layer has a refractive index of approximately 1.0, and all other materials have a refractive index higher than 1.0. Because the refractive index of every layer and sub-layer has a direct impact on the direction of light traveling within a display device, a person of ordinary skill in the art would not assume the presence of any gas or material in an unlabeled layer within a display device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Re: claim 1, no portion of the present specification recites or suggests a protective layer being disposed between a thin film transistor and the metal lines of the wire grid polarizer where an air gap is formed by the protective layer. Figure 15 recites an air gap, but the air gap is formed between the protective layer 20 and buffer 11d. In addition, Figure 15 does not recite a thin film transistor.  Figure 25 discloses a thin film transistor SE, AP, GE, DE, a protective layer 114, and metal lines 113; however, there is no air gap recited in Figure 25 and paras. 110-139, which describe Figure 25, also do not recite the presence of an air gap.  The only air gap recited in the written portion of the specification, in paragraphs 83 and 85, is with respect to the embodiment of Figure 15.
Regarding claims 3-13, because they depend upon claim 1, they are likewise allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871